@ffice of tip!!ZittotnepQaeneral
                                  fitate of atxas
DAN MORALES
 ATTcmNEY
      GENERAL                             June 1s. 1993



     Homable Tracey Bright                       OpinionNo. DM-228
     Ector Cuunty Attorney
     CountyChrbutqRoom201                        Be: whether a county wmmissioner msy
     Odessa, Texas 79761                         raise an issoe fbr disausion &es the
                                                 Wm!Idssi0nersWurthsst8kW6nalwtion
                                                 on it and related questions (RQ-204)

     Dear Ms. Bright:

            You inquire about the prowdures for raising an issue for disatssion at 8 meeting of
     the commissionerscourt. YOUstate that the cOmmissionersCourt of&tor County took
     rfindvoteonaInendmaltstolnordiMnw          wnwming sexually oriented businesses at a
     BIwthg 6om which one commissionerwss absent. See genemJ& Local Govt &de oh.
     243 (dcipal    and WUDQurthority to m&ate location of sexually oriented business).
     opponentsof~     8lndmemwishtohrvethewurt              reconsider them. Questions bwe
     8CsW011whether this UWterUUybe placed on the qendq or whether the wmmissioners
     lMYdiSWSSitWithOUtllWhgitphCCdOtltkrgcnda.

            You ask:

               (1) Inrsubqwntmsaing,anrCwmriuionar8isemissuefor
                   diswssionifthe-onersCourtIlaspreviouslyts,kenfinal
                   actionontbematter7




           Thefacttbatthe anwdssionerswurthsstJEQl6ntllwtiononrmendmentstoan
    ordiwcedoesnotprevattithmamendhgtbeordimweintbefbtureoren&ngin
    discussion that may lead to an amahatt.    Se August A. Busch & Co. v. csrfioki, 135
S.W. 244 (Tat. Cii. App. 1911, wtit refd) (commissionerscourt has power to rescind an
    ordcrmadeinitr~~~,inrohruvertedrightsuenotimpaired);
    Gdliqgswah Cat+ v. h@rs, 35 S.W. 414 (TUL Cii. App. 18%. a0 wit)
     conrmistiomrpcorrrtmryrtlaytime~ormodifymolutionKniagcountyjudge’s
    ~~r~~~olavicqvbenjudgehd~~~~tbutaloy);src~chntv.
    Tmant Couq Chiki We&we Unif, 509 S.W.2d 378.381 (Tar. Cii. App.-Fort Worth
    1974, no writ) (kgislature may as a general matter repeal any statute at will). The




                                           p. 1183
HonorebleTmcey Bright - Page 2         (OH-228)




wmmissiooers court is abject to the Open Meetiogs Act, ae V.T.C.S. art. 6252-17,
gl(c),uditr~murtw~~withtherequinmmtooftbeopen~Act.
Witten ootke of the ‘dete, hour, place, end subject of each meetit& hld by the
ammirdoaarcolntmustbegivalw~the~hrccordrncewithrectian3Aof
the act arbject to tbe follohg   exception:

          Tberapdmmtfbrnotice        . ..doesnot8ppiytoolattwsaboot
          whichspea!&twlinfolmationorrrecituiwofarirtingpolicyis
          hmisbediomspoosetominquirymsdertsucbmeetin&wbetber
          aachitquiryisaudebyrmembaoftbegenemlpublicorbyr
          tlanbmoftbe govamedbody.           Anydeliiqdirarrri~or
          decisioowitbrespwttotberubjwtrboutwbi&inqobyw8smrde
          &eUbelimitedtorproposeltophccsucbsubjectontbeegeoddtbr
          ralbsequeHtmeuingofsuchSowrmwntal          body for which notice
          basbeeopmidedinwolplilocewitbtbisAct.

V.T.C.S. ut. 6252-17. 8 3A(a).l !&ion 3A of the Open Meuings Act allows a wunty
camohsiooatomJEeminquirydmiogtbemeetingrbout~intbmutioooraistiog
policythudoesoot8ppearontbemeetiognotice,buttbewur&maynotdiswsstbe
subjectexwptwitbintbeMrrow limitssetoutillKctioo3A

        Inrd~yourquertionlboutPrtboritytoptanrbjectranthc~forr
wtmnissionaswllrlmeetiae,weurumethntJInrbjectsontlleylmdrofthelbating
~rlrorawt~theplblicaotiwofe~providedia                     -withscuioo3A
of the Open Meetings Act.’ Attorney General Opiioo lM-63 (1983) determined that the
~judgewunotruthorizedtooontroltbewnt~ofthergmdqcvcnthoughr
statute desiwed him the presiding officer ofthe court. Local Gov’t Code 0 81.001(b)
(formerly V.T.C.S. article 2342 (1925)). The opinioo io Hclnsbro v. Neidrhqfer, 83
S.W.2d 685 (Tex. Cii. App.-Beaumont 1935, no writ) suppotts this wnclusion. It held
thatrwuntyjudgewassu&cttorwtitofmadamus                wbere&refiuedtorewgoizea
motiondulyproposedandsewndedatr          coowimiooerswort~.           Tbewultstated
~8countyjudge~rllowthemanbarofthecwrttorubmitmotionrtorvoteof
the court. Xd. rt 685. Attorney Gemal Opinion JM-63 coach&d that the wmmisioners




                                       p.   1184
Honorable Tracey Bright - Page 3       (DH-228)




wurtasawhoiehastheauthoritytodetennheitsownagenda.               &eTex.Const.ut.V.
518 M-Y        commiuiowrscwrtsblludsepoweruldjurirdictionoverwuoty
hsiness); &n’t code 0 311.013; Cumles v. LouglJin, 214 S.W.2d 451 (Tcx. 1948). It
Jlodltedtht’[e]rchmankrofthtcarrl...murtkparnittedtoplrcewthirlleenda
aoyitanofbisc4msiog.’        AltomeyGamlopinioom4-63u3.                Tbus$rwunty
wmmissionerm3yphcermatterontheagendaforrmeeting.

       Thiswncblsioodoesnotmedotbatrwmmissiooerswlotuonot~ptr
pro&we fbr phcing items on the gada.          The set effkct of any procedure adopted,
howmr,armotbeto~~ermemkrofthecourt~p~mitcmwmig~
sotb~itouybediswssedpublicly.        Wbilevoteswwypartiwhrmatt~mrybeoubjwt
to tosjority rule, we aooot condone the implaneotuioo of any procedure that would
effeaively preclude a duly elected reprexntative on tbe wmmissioncrswurt6om8ta
oioimm providiog a public forum for discussionof any partiadar issue.

            Youdsoa!k

              (3)   MayRo&n’sRvlrsofOrdrrkusedtogovall~oninthc
                    commirsioouscourtoleetiogs?
              (4)IfrtrratiKmaykuredtoregulatethcoonductofmectiagq
                   mostitbefomlauyadoptedastbewotrolliogwdmrityin
                   cbmmbsiooerscourc,

        sections 81.005 and 81.006 of the Local GovammtCdeaddresstbetiw,
loution,mdquonunrequirrmentsofwmmiuioncncourt~.Thccourtirlro
aubjecttotheOpettMeetingsAct,butwebavehmdwstatutesettingout
wmpreknsive procuhs for the wnduct of wmndssioners wurt mectiqs.

        TbCW moissiooerswmofrwootybasonlythosepowrcstbatmupmsslyor
bynecersuyimplicrtionIpuaeditbythcconrtitutioa~thertltutcs,butLhrbrord
dkretion in exercising expressly w&red powers. Gmaks, 214 S.W.2d 451; An&rsun
v. Wood, 152 S.W.2d 1084 (Tar. 1941). A wmmissioners court may 8dopt re8aonable
rulestht~coasirtmtwitbrelmntprwirionroft~togovantheoonductofitr
mwtiogs. See gtmcml!y Attorney General Opiiw H-188 (1973). Iftbe coodsd0DCrS
courtwishes~meetingstokw~~rccordingtoRobcrl’sRvlrsojOrdcrorof
those provisions of a treatise that are wnsistent with law, and to require wmpliww with
thorepro~o~~rllmcmbasofthecorut,thewurtmuptfomullyvoteto~optthe
plWiSi00.




                                       p.   1185
Honor&le T~cay Bright - 1’8ge 4              W-228)




                                       SUMMARY

               Tkwooniuionerscourtouycoosirnretodiscossmis8uehr
          allbsqemeetiogevaltlKnlgbithupmiaulyt8kal6o8l~
          OSlit#gldddtb9tOpiCOfdiSWSSiWlUSbWOpropatyOOtiWd.
          dharitytoprep8retbe~forr~isvestedi”*
          l3imlbiooersoourturwbole,uldnothtbecarntyjod~.                       An
          individwl    txmmisdonerm8ypi8ceitemrofhis~singontbc
          w-               como&sioners wmt my adopt reasonable rules
          WllSi!UWtWitbnlcvlntStUOt~UldWUStiMidproviriOBStO
          pwa7litsolwdngs. IftbewurtwisbesitsmwtingstobegovaDed
          bytbeprovisioosofrtnrtirethatmam8istaltwithlaw,ittmJst
          votetofonnrltyadoptthoseprovisiomasitscoattmUiaSattho~.




                                                             DAN    MORALES
                                                             Attomq Omerd of Texas

WILL PRYOR
Fii AssistJnt Anomey oeod

MARYKELLER
DeputyAttomeyG?aenlfortiguion

RENEAHlcKs
State Soticitor

MADELEINE B. JOHNSON
chsir,opioion~




                                                 p.   1186